Name: Commission Regulation (EC) No 2566/94 of 21 October 1994 reducing the basic and buying-in prices for oranges and mandarins for the 1994/95 marketing year as a result of the overrun in the intervention threshold for 1993/94
 Type: Regulation
 Subject Matter: plant product;  marketing;  agricultural structures and production;  prices
 Date Published: nan

 No L 272/30 Official Journal of the European Communities 22. 10 . 94 COMMISSION REGULATION (EC) No 2566/94 of 21 October 1994 reducing the basic and buying-in prices (or oranges and mandarins for the 1994/95 marketing year as a result of the overrun in the intervention threshold for 1993/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 16b (4) thereof, bought in ; whereas the quantities of mandarins are to be treated as qualifying under an intervention measure with a view to determining any overrun in the intervention thre ­ shold for those products ; Whereas, according to information supplied by the Member States, intervention measures adopted in the Community in respect of the 1993/94 marketing year related to 1 327 918 tonnes of oranges and 65 745 tonnes of mandarins ; whereas the Commission therefore notes an overrun of 137 918 tonnes in the case of oranges and 31 345 tonnes in the case of mandarins ; Whereas, in view of the foregoing, the basic and buying-in prices for the 1994/95 marketing year as fixed by Council Regulation (EC) No 1889/94 of 27 July 1994 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1994/95 marketing year Q must be reduced by 3 % in the case of oranges and 10% in the case of mandarins ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Commission Regulation (EC) No 3452/93 of 16 December 1993 fixing the intervention thresholds for oranges, mandarins, satsumas and Clementines for the 1993/94 marketing year (3) fixes the intervention thresholds for the 1993/94 marketing year at 1 190 000 tonnes for oranges and at 34 400 tonnes for mandarins ; HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EEC) No 1623/91 (*) respectively, if, in the course of a marketing year, intervention measures adopted for oranges and mandarins involve quantities exceeding the intervention thresholds fixed for those products and for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are to be reduced by 1 % for each 37 700 tonnes in the case of oranges and by 1 % for each 3 000 tonnes in the case of mandarins by which the threshold is exceeded ; Article 1 The basic and buying-in prices for oranges and mandarins for the 1994/95 marketing year as fixed by Regulation (EC) No 1889/94 are hereby reduced by 3 % in the case of oranges and 10 % in the case of mandarins and shall be as set out in the Annex. Whereas pursuant to Article 9 of Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits (6), the quantities of oranges delivered for processing under that Regulation are to be added to the quantities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 338, 31 . 12, 1993, p. 26. (3) OJ No L 316, 17. 12 . 1993, p . 10 . (4) OJ No L 198 , 26. 7 . 1988, p. 9 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . (6) OJ No L 279 , 12. 11 . 1993, p . 17 . 0 OJ No L 197, 30. 7 . 1994, p. 34. 22. 10. 94 Official Journal of the European Communities No L 272/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX BASIC AND BUYING-IN PRICES 1994/95 marketing year MANDARINS 16 November 1994 to 28 February 1995 (ECU/100 kg net) Basic price Buying-in price November ( 16 to 30) 32,93 21,09 December 32,55 20,58 January 32,05 19,82 February 30,39 19,31 These prices refer to packed mandarins of Quality Class I, size 54/69 mm. SWEET ORANGES 1 December 1994 to 31 May 1995 (ECU/100 kg net) Basic price Buying-in price December 33,04 20,88 January 29,49 19,11 February 30,11 19,57 March 32,02 19,87 April and May 32,65 20,12 These prices refer to packed oranges of the Moro, Navel , Navellina, Salustiana, Sanguinello and Valencia late varieties, Quality Class I , size 67/80 mm. Note : The prices given in this Annex do not include the cost of the packaging in which the product is presented.